Citation Nr: 1728187	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  07-31 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date prior to November 15, 2005, for the grant of service connection for a disability of the right fourth finger.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1953 to September 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The claims file is now in the jurisdiction of the Newark, New Jersey RO.  In October 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

In December 2014, the Board denied an effective date earlier than November 15, 2005, for the grant of service connection for a right 4th finger disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 Memorandum Decision, the Court vacated the December 2014 Board decision and remanded the matter to the Board for readjudication consistent with the Memorandum Decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted by the Court in the Memorandum Decision, in October 2007, the Veteran's representative requested an appointment for the Veteran to review his claims file at the RO.  Although a July 17, 2009, letter notified the Veteran that his appointment to come to VA and review his claims file was scheduled for July 31, 2009 (the original letter incorrectly indicated the year as 2008), unfortunately, the record does not show that a copy of this letter was sent to the Veteran's representative.  At his October 2014 Board hearing, the Veteran's representative argued that the Veteran's "due process rights may have been trampled on" because VA "never responded" to the request for an appointment for the Veteran to review his claims file.  To cure this notice deficiency and fulfill the duty to assist, remand is necessary to afford the Veteran's representative an opportunity to review the claims file.  

Further, review of the record shows that a letter in support of the Veteran's claim from his spouse was discussed during the October 2014 Board hearing; however, it is unavailable for review in the virtual file.  On remand, the Veteran and his representative should be asked to provide this letter.  

Finally, the Court's Memorandum Decision noted that "[i]n February 1960, [the Veteran's] service medical records were associated with his claims file."  Presumably this statement is based on the fact that the Veterans Benefits Management System (VBMS) reflects a "receipt date" for the service treatment records (labeled "STR-Medical") of February 11, 1960.  However, that date is inaccurate.  The Board notes that the July 15, 2008 Certification of Appeal, VA Form 8, also has a "receipt date" of February 11, 1960, which is clearly erroneous.  

The Board believes that the service medical records were received by VA in November 1955 as there is a VA 21-3101 Request for Information with a date of receipt of November 2, 1955 in VBMS which, significantly, also has a date stamp November 2, 1955.  The VA 21-3101 indicates that service treatment records were received, to include 2 physical exams, 8 medical records, and 2 dental records.  Further, the service medical records themselves include a record from the Military Personnel Records Center in St. Louis indicating the service treatment records were being sent to the Newark RO, and the record is stamped received November 30, 1955.  

Thus, it appears that the date of receipt of the service treatment records in VBMS is inaccurate and that in fact these records were in the file at the time of the first 1955 decision, so 3.156(c) does not apply.  This is further endorsed by the December 12, 1955 office memorandum noting that the Veteran cut his hand in a fight.  The only evidence of record in the file at that time indicating that the Veteran cut his hand in a fight were the service treatment records.  The Veteran's September 1955 claim form said nothing about a fight, just that he couldn't straighten it out.

Accordingly, on remand, the RO is requested to perform whatever additional research is necessary, if any, to determine the accurate date of receipt.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please afford the Veteran and his representative an opportunity to review/get a copy of his claims file.  Notice of any scheduled appointment to review the claims file should be provided to both the Veteran and his representative and a copy should be included in the claims file, documenting that the notice was provided to both the Veteran and his representative.  

2.  Please contact the Veteran and his representative and request that they provide a copy of the letter in support of his claim from the Veteran's spouse which was discussed at the October 2014 Board hearing.  If the requested letter is not available, that fact should be clearly documented in the claims file.

3.  Please perform whatever additional research is necessary, if any, to determine the accurate date of receipt of the service treatment records and document the accurate date in the virtual file (i.e., by memorandum to the file).  VBMS currently has a date of receipt of February 11, 1960, but the accurate date appears to be in November 1955 for the following reasons:
a.  The Board notes that the July 15, 2008 Certification of Appeal, VA Form 8, also has a "receipt date" of February 11, 1960, which is clearly erroneous.  
b.  There is a VA 21-3101 Request for Information with a VBMS "receipt date" of November 2, 1955 which, significantly, also has a date stamp November 2, 1955.  The VA 21-3101 indicates that service treatment records were received, to include 2 physical exams, 8 medical records, and 2 dental records. 
c.  The service medical records themselves include a record from the Military Personnel Records Center in St. Louis indicating the service treatment records were being sent to the Newark RO, and the record is stamped received November 30, 1955.  
d. A December 12, 1955 office memorandum notes that the Veteran cut his hand in a fight.  The only evidence of record in the file at that time indicating that the Veteran cut his hand in a fight were the service treatment records.  The Veteran's September 1955 claim form said nothing about a fight, just that he couldn't straighten out the finger.

4.  Thereafter, please review the record and readjudicate the issue on appeal.  If the benefit sought remains denied, the please issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




